Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The statutory double patenting rejection is withdrawn due to filing a terminal disclaimer.

Specification
The replacement specification field on 12/15/2020 is accepted and the previous specification objection is withdrawn.

Claim Objections
The claim objection is withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a food processing apparatus comprising: .
and wherein the moveable transition adaptor has a first operating position for maintaining the food product in a desired product transfer area and a second cleaning position to allow access to a 

The closest references are Zittel (US 7,735,415), Zittel (US 5,752,431), Stousland (US-9060530), Whitney (US-5972413), Davidson (US-3722401), Lortz (US-3760714), Zittel (US-5632195), Zittel (US-5329842), Zittel (US-5146841), Bigney (US-10744542), Maupin (US-10085477), Maupin (US-10065136), Hay (US-5802961), Maupin (US-8191466), Lapeyre (US-3616747), De Back (US-3086444), Zittel (US-20070044666), Kendall (US-5852882), Maupin (US-20100043649), Zittel (US-20030230198), Stousland (US-8006613), Zittel (US-7500426), Zittel (US-6263785), Zittel (US-6214400), Zittel (US-6205913), Zittel (US-6187360), Zittel (US-6095035), Zittel (US-5752431), Zittel (US-5669288), Zittel (US-5592869), Zittel (US-5427015), Zittel (US-5341729), Zittel (US-5327817), Zittel (US-5133249), Zittel (US-4688476), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maupin (US-20110072980), Stousland (US-20100015311).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/            Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761